Citation Nr: 1821883	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

By way of background, in a December 2012 Board decision, the Board found that there was evidence of unemployability during the course of the appeal. The Veteran asserted that he is unable to hold permanent employment due to his service connected disabilities, in particular his status-post small bowel resection with end colostomy (bowel disability). As such, a claim for entitlement to TDIU was considered to have been raised by the record, and the Board took jurisdiction over it pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In that decision, the Board remanded the TDIU issue for further development, which has since been completed. The issue is now properly before the Board for adjudication.

In August 2009, the Veteran testified before a Decision Review Officer (DRO) at the Indianapolis RO. The transcript of the hearing is of record. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of a December 2008 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in January 2007, September 2009 and April 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history and educational and vocational attainments are for consideration.

The Board notes that the Veteran is service-connected for right shoulder separation rated at 20 percent; intestinal disability rated at 20 percent; tinnitus rated at 10 percent; persistent adjustment disorder rated at 10 percent; mild posterior disc bulge rated at 10 percent; abdominal scar rated at 0 percent; and bowel disability rated at 30 percent. The Veteran's combined evaluation for compensation was 60 percent prior to August 17, 2009, and 70 percent thereafter.  Prior to August 17, 2009, the Veteran was not schedularly eligible for TDIU consideration. As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted for the period prior to August 17, 2009, and will consider entitlement to TDIU on a schedular basis thereafter.

At the August 2009 hearing, the Veteran contended that he is unable to work due to his gastrointestinal condition.  The Veteran testified that he has not worked since 1997 due to ruptured appendix and residuals from his intestinal condition such as soiling clothes and losing control of his bowel movements. 

Upon review of the record, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. For instance, in the September 2009 VA intestinal examination, the examiner stated that the Veteran's bowel and intestinal disabilities would not affect his ability to perform activities of daily living and would only mildly affect the Veteran in sports, recreation, and feeding.  In the April 2016 VA examination, the examiner opined that the Veteran's intestinal disability would impact his ability to work based solely on his report of abdominal pain and diarrhea with urgency and episodic fecal incontinence.  However, in another April 2016 VA examination, the examiner stated that the Veteran's rectum or anus condition does not impact his ability to work as he had normal sphincter tone and sensation and no obvious rectal defect or loss of function of continence mechanism.  None of the VA examiners has found that the Veteran's service-connected intestinal disabilities cause him to be unable to obtain or maintain employment. 

In addition to the medical records, the Veteran underwent occupational therapy in December 2009.  The occupational therapist determined that the Veteran could occasionally lift and carry up to 20 pounds and could perform semi-sedentary seated table top activities with small tool manipulation.  The therapist found that the Veteran would need a sit/stand option as he performed better with change of position but did not find him unable to work.  

Based on the treatment records, VA examinations, and the results from the December 2009 occupational therapy, the Board finds that the Veteran is able to secure and follow a substantially gainful occupation.  At the outset, the Board notes that the Veteran has been unemployed for over twenty years and his highest level of education is one year of college.  As stated above, the records and the medical opinions on file do not show that the Veteran is precluded from working.  In fact, the records show that the Veteran can perform sedentary and semi-sedentary work as long as he has access to a readily available restroom and the ability to change positions from sitting to standing.  

In finding that the Veteran's service-connected disabilities does not cause him to be unemployable, the Board has considered the lay statements from the Veteran, indicating in pertinent part his complaints of inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for entitlement to TDIU or referral of his TDIU claim for consideration on an extraschedular basis. Accordingly, the Board declines to remand the claim for referral to the Director of VA Compensation Service for consideration of TDIU on an extraschedular basis prior to August 17, 2009, and finds that entitlement to TDIU is not warranted on a schedular basis thereafter. The claim is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


